Citation Nr: 1015967	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine.

3.  Entitlement to a rating in excess of 10 percent for 
medial epicondylitis, right elbow.

4.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, left ankle.

5.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis, right hip.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1997. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to increased 
ratings for degenerative disc disease, major depression, 
right medial epicondylitis, and degenerative arthritis of the 
left ankle and right hip.  Timely appeals were noted from 
that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran last received VA examinations of her degenerative 
disc disease, major depression, right medial epicondylitis, 
and degenerative arthritis of the left ankle and right hip in 
October 2006.  Since that time, she has submitted evidence of 
further treatment for these disorders.  

In an October 2008 lay statement, the Veteran alleged 
suicidal and homicidal ideation, which was not found on 
mental health examination in October 2006.  In a statement 
dated in January 2009, the Veteran also reported visual 
hallucinations associated with her mental health 
symptomatology.  

Also in January 2009, the Veteran stated that the pain 
associated with her musculoskeletal disabilities has worsened 
since she was last examined.  She also noted that she now 
wears a variety of braces and carries a cane.  She reportedly 
takes strong medication for her pain, which affects her 
ability to engage in activities of daily living.  VA is 
obliged to afford a Veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  See VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination of 
her service-connected right medial 
epicondyle and degenerative arthritis of 
the right hip, and left ankle, and 
degenerative disc disease of the lumbar 
spine.  All appropriate tests, including 
X-rays, should be conducted.   The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
examiner(s), and the examination report 
should note review of the file.  

The examiner should specify the degrees of 
flexion, extension, supination and 
pronation in the right elbow.  If there is 
ankylosis of the joint, the examiner 
should note the degree at which the joint 
is fixed and whether the ankylosis is 
favorable or unfavorable.  The examiner 
should also note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination. This 
determination should be expressed in terms 
of degrees of additional limited motion.

The examiner should examine the Veteran's 
right hip and comment on any limitation of 
flexion or extension, as well as any 
abduction or adduction of the thigh.  The 
examiner 


should also note whether there is any 
additional limitation of motion due to 
pain, weakened movement, excess 
fatigability, or incoordination in the 
hip. This determination should be 
expressed in terms of degrees of 
additional limited motion.

The examiner should conduct an examination 
of the Veteran's left ankle and comment on 
any limited motion of the ankle joint and 
whether it can be termed "marked" or 
"moderate."  If there is ankylosis of 
the joint, the examiner should note the 
degree at which the joint is fixed, 
whether the ankylosis is favorable or 
unfavorable, and whether there is 
abduction, adduction, inversion or 
eversion deformity.    

The examiner should also note whether 
there is any additional limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination in 
the ankle joint. This determination should 
be expressed in terms of degrees of 
additional limited motion.

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's degenerative disc disease.  The 
examiner should specify the nerves 
involved, note whether there is associated 
atrophy, or weakness, and express an 
opinion as to the severity of the 
disability for each nerve involved.

The examiner should specifically report 
the ranges of motion of the thoracolumbar 
spine, or whether any segment of the spine 
is ankylosed.  

If ankylosed, the examiner should report 
whether the spine is held in flexion or 
extension with any of the following:  
difficulty walking because of a limited 
line of vision, breathing limited to 
diaphragmatic respiration, 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen, 
dyspnea or dysphagia, atlantoaxial 
subluxation, or neurologic symptoms due to 
nerve stretching.

The examiner should comment upon the 
existence, and frequency, of any 
incapacitating episodes (i.e., a period  
of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician); specifically, 
whether, over the last 12- month period, 
the Veteran's incapacitating episodes had 
a total duration of (a) at least two weeks 
but  less than four weeks; (b) at least 
four weeks but less than six weeks; or (c) 
at least six weeks.  

2.   Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity of 
her major depression.  The claims folder 
should be reviewed prior to the 
examination, and a notation to the effect 
that this record review took place should 
be included in the report.  

The examiner is requested to determine all 
current manifestations associated with the 
Veteran's service-connected major 
depression and to comment on their 
severity, and to specifically address the 
degree of social and occupational 
impairment caused by the Veteran's major 
depression.  If possible, the examiner is 
asked to describe separately the 
symptomatology caused by service-connected 
major depression and any other psychiatric 
disorder, and approximate the level of 
impairment caused solely by the major 
depression.  A current Global Assessment 
of Functioning (GAF) scale score should be 
provided. 

3.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the Veteran and her 
representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
